PER CURIAM.
The attorneys, John R. Barrett et al., for Adele Manus, the plaintiff, appeal an order dismissing the action for divorce against Allen S. Manus in which a number of corporations were made parties. The order appealed from reserved jurisdiction of one of the corporate defendants which allegedly holds property of the husband. The stated purpose of retaining jurisdiction in this *308instance is to provide an asset out of which fees, if any, found to be due the attorneys for the wife could be paid.
The matter of the sufficiency and availability of the assets for the stated purpose is a matter to be determined in the sound discretion of the trial court. A careful review of the appeal papers, briefs and arguments of the counsel for the parties reveals no abuse of such discretion.
Affirmed.
WALDEN, C. J., and ANDREWS and CROSS, JJ., concur.